Name: 80/839/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Nicolet-Fourier Transform Infra-red System, model 7199' are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-17

 Avis juridique important|31980D083980/839/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Nicolet-Fourier Transform Infra-red System, model 7199' are not fulfilled Official Journal L 245 , 17/09/1980 P. 0017 - 0017****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 1 AUGUST 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' NICOLET-FOURIER TRANSFORM INFRA-RED SYSTEM , MODEL 7199 ' ARE NOT FULFILLED ( 80/839/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 18 MARCH 1980 , THE BRITISH GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' NICOLET-FOURIER TRANSFORM INFRA-RED SYSTEM , MODEL 7199 ' , TO BE USED FOR HIGH RESOLUTION INFRA-RED RESEARCH AND , IN PARTICULAR , FOR PROVIDING VERY HIGH QUALITY INFRA-RED SPECTRA AND FOR RESEARCH INTO HIGH-RESOLUTION INFRA-RED EMISSION AND ABSORPTION SPECTRA OF TRANSIENT MOLECULES AND RADICALS OF ATMOSPHERIC OR CHEMICAL INTEREST , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 9 JULY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A FOURIER TRANSFORM INFRA-RED SYSTEM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE HIGH DEGREE OF THE RESOLUTION , AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' IFS 113 ' MANUFACTURED BY BRUKER-PHYSIK AG , SILBERSTREIFEN , 7512 KARLSRUHE-RHEINSTETTEN , WEST GERMANY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' NICOLET-FOURIER TRANSFORM INFRA-RED SYSTEM , MODEL 7199 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . HOWEVER , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION